Citation Nr: 1001615	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-18 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of heat 
stroke.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 17, 1999, to June 
26, 1999; May 15, 2000, to June 30, 2000; January 20, 2004, 
to January 19, 2005; January 21, 2005, to May 15, 2006; May 
25, 2006, to September 30, 2006; and January 3, 2007, to 
April 7, 2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Veteran testified at a hearing before the Board in August 
2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C. 


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claim can be 
reached.  

The Veteran's service medical records indicate that he was 
treated for heat exhaustion and acute renal insufficiency in 
July 2004 while serving in Iraq.  A follow-up in September 
2004 indicates that the heat exhaustion and acute renal 
insufficiency were resolved.  

At a January 2008 VA examination, the examiner indicated that 
the Veteran did not have any significant pathology related to 
heat exhaustion.  However, laboratory results obtained at VA 
in August 2007 indicate that the Veteran had an eGFR value of 
95.3 mL/min.  The evaluation for eGFR associated with the 
results indicates that the Veteran had Stage 1 kidney damage 
with normal or increasing GFR.  It is not clear whether any 
kidney damage was related to the Veteran's acute renal 
insufficiency in service.  

Associated with the claims file are VA outpatient treatment 
records dated from August 2007 to October 2008.  In July 
2008, the Veteran was admitted for three days for acute renal 
failure and heat exhaustion.  The Veteran was advised to 
follow-up for a metabolic panel which was accomplished at a 
follow-up appointment at which time the Veteran's acute renal 
failure and heat exhaustion was reported to have resolved.   
The results of the metabolic panel were not associated with 
the VA treatment records.  However, the Veteran submitted the 
laboratory results which revealed an eGFR value of 79.7.  The 
evaluation for eGFR associated with the results indicates 
that the Veteran had Stage 2 kidney damage with mild 
decreasing GFR.  It is not clear whether any kidney damage 
was associated with the episode of heat exhaustion in July 
2008 or with the incident of heart exhaustion and acute renal 
insufficiency in service.  

The Veteran testified at a hearing before the Board in August 
2009.  The Veteran testified that he did not have any 
problems with heat prior to his episode of heat stroke in 
service.  He reported that after the episode of heat stroke 
in July 2008 he was advised that he was sensitive to the heat 
and should not perform hard labor in warm environments.  He 
stated that required him to change jobs and lose a 
significant amount of income.  The Veteran testified that he 
was sensitive to heat currently and had recently gotten 
queasy, vomited, and was dizzy after standing in the heat at 
a festival.  He stated that he did not seek medical treatment 
at that time.  The Veteran also indicated that he was 
scheduled for an annual physical at VA in September 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records dated 
after October 2008 and associate them 
with the claims file.  If the Veteran 
identifies any additional treatment 
records those records should also be 
associated with the claims file.  

2.  Thereafter, schedule the Veteran for 
VA examination.  The claims folder should 
be reviewed by the examiner and that 
review should be noted in the report.  
All necessary tests, including a 
metabolic panel, should be conducted.  
The examiner should indicate whether any 
kidney damage or other chronic residuals 
of heat stroke are present and provide an 
opinion whether it is at least as likely 
as not (50 percent probability or 
greater) that any currently diagnosed 
chronic residuals of heat stroke are 
related to the Veteran's military 
service, including the episode of heat 
stroke and acute renal insufficiency in 
July 2004.  A complete rationale for the 
examiner's conclusions should be given.  
The examiner must consider lay statements 
regarding the Veteran's current report of 
heat sensitivity including complaints of 
nausea, vomiting, and dizziness.  

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


